               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

MARK MULLER                                                        PLAINTIFF

v.                                              CAUSE NO. 1:17CV339-LG-RHW

MISSISSIPPI POWER COMPANY
and JOHN/JANE DOES 1-10                                        DEFENDANTS

                             FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered herewith,

this Court finds that Mississippi Power Company is entitled to summary judgment.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that Mark Muller’s

claims against Mississippi Power Company and John/Jane Does 1-10 are hereby

DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 1st day of May, 2019.


                                           s/   Louis Guirola, Jr.
                                           LOUIS GUIROLA, JR.
                                           UNITED STATES DISTRICT JUDGE
